Sanderson, J.
The question to be decided in this case is whether the judge erred in directing a verdict for the defendant.
The plaintiff was the only witness called. She was a passenger on a car marked “Broadway, Everett” going to Everett Square. She knew that the car always stopped at the square and therefore she did not ring the bell. She rose from her seat, as the car was stopping, and when it stopped she started to go toward the door. “The conductor was facing toward her.” She put her hand on the crossways seat to steady herself and, when the car stopped, she took perhaps two steps from her seat and started for the door as *231straight as she could as the door was open. The conductor had rung the bell. She had taken about two steps when there came a sudden jolt which “seemed to throw her back a little,” and she then fell very suddenly on her stomach, and “her head was over the floor of the car in the vestibule where the conductor was.”
A common carrier of passengers is not responsible for those sudden jolts or jerks which are the ordinary incidents of travel upon electric cars. Walsh v. Boston Elevated Railway, 256 Mass. 17, 18. The jolt described did not establish negligence, whether it occurred before the car came to a stop to let'off passengers or as it was starting after making such a stop and while the plaintiff was moving toward the door with the intention of alighting. She was still inside the body of the car. Anderson v. Boston Elevated Railway, 220 Mass. 28. The case is governed by Gollis v. Eastern Massachusetts Street Railway, 254 Mass. 157, and the cases therein cited.

Exceptions overruled.